DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on March 12, 2021 was filed on the mailing date of the application on March 12, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 9, 11, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15-17 of U.S. Patent No. 10,949,672. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the tables below.

1
2
3
7
9
11
15
16
17
18
19
20
U.S. Patent #10,949,672  
1
1
1
1
1
8
15
15
16
16
16
17


Present Application #17/249,769  Claim 1
U.S. Patent #10,949,672  Claim 1
A method, comprising:
A method, comprising:
receiving, by a device and from another device, a video feed including one or more video frames depicting an object and one or more parts of the object; 
capturing, by a device having extended reality capabilities, a video feed including one or more video frames depicting an object that is visible in a field of view of the device; 
identifying, by the device and based on receiving the video feed, the object or the one or more parts;
providing, by the device, the one or more video frames to a machine learning model that identifies the object depicted in the one or more video frames and one or more parts of the object that are depicted in the one or more video frames;

obtaining, by the device, positional tracking information that represents a position and an orientation associated with the object depicted in the one or more video frames relative to a coordinate space that corresponds to the field of view of the device;
determining, by the device and based on historical information relating to at least one part of the one or more parts, a probability of the at least one part being defective; determining, by the device and based on determining the probability, a workflow for the other device to visually inspect the one or more parts of the object; and
obtaining, by the device, a workflow including a sequence of content items for visually inspecting the object using the extended reality capabilities of the device, wherein the workflow is based on another machine learning model generated using historical information relating to a plurality of historical inspections to determine probabilities of the one or more parts of the object being defective; and
instructing, by the device and using the workflow, the other device to permit the other device to visually inspect the object.
rendering, by the device, digital content associated with the workflow using the extended reality capabilities of the device.


Claim 1 of the present application differs from the invention defined in claim 1 of the patent application in that claim 1 of the present application is broader in scope than that of claim 1 of the patent application, thus encompasses that of the patent application.

Present Application #17/249,769  Claim 2
U.S. Patent #10,949,672  Claim 1

A method, comprising…
providing, from the device and to a machine learning model that identifies the at least one of the object or the one or more parts, the one or more video frames.
…providing, by the device, the one or more video frames to a machine learning model that identifies the object depicted in the one or more video frames and one or more parts of the object that are depicted in the one or more video frames…


Present Application #17/249,769  Claim 3
U.S. Patent #10,949,672  Claim 1
The method of claim 1, wherein
A method, comprising…
the historical information relates to one or more of: one or more historical inspections, an outcome of the one or more historical inspections, or information from one or more vehicle history reports.
…the workflow is based on another machine learning model generated using historical information relating to a plurality of historical inspections to determine probabilities of the one or more parts of the object being defective…


Present Application #17/249,769  Claim 7
U.S. Patent #10,949,672  Claim 1
The method of claim 1, further comprising:
A method, comprising…
generating, based on historical information, a model for determining the workflow, wherein determining the workflow is based on generating the model.
…providing, by the device, the one or more video frames to a machine learning model… the workflow is based on another machine learning model generated using historical information…


Present Application #17/249,769  Claim 9
U.S. Patent #10,949,672  Claim 1
The method of claim 7, wherein
A method, comprising…
the model is a machine learning model.
…providing, by the device, the one or more video frames to a machine learning model…


Present Application #17/249,769  Claim 11
U.S. Patent #10,949,672  Claim 8
A device, comprising:
A device, comprising:
one or more memories; and 
one or more memories; and
one or more processors coupled to the one or more memories, configured to:
one or more processors communicatively coupled to the one or more memories, configured to:
receive, from another device, a video feed including one or more video frames depicting an object and one or more parts of the object; 
capture a video feed including one or more video frames depicting a vehicle that is visible in a field of view of the device;

obtain positional tracking information that represents a position and an orientation 

obtain a plurality of content items for guiding a user through a visual inspection of the vehicle using extended reality capabilities of the device, wherein the plurality of content items includes a first set of content items based on one or more records in a vehicle history report that relate to one or more repair or maintenance incidents involving the vehicle, and wherein the plurality of content items further includes a second set of content items based on aggregate data that relates to one or more quality control issues impacting the vehicle; and 
determine, based on historical information relating to at least one part of the one or more parts, a probability of the at least one part being defective; generate, using a machine learning model and based on determining the probability, a workflow for the other device to visually inspect the one or more parts of the object; and provide, to the other device, the workflow to permit the other device to visually inspect the object.
render the plurality of content items according to a sequence defined in a workflow for guiding the user through the visual inspection of the vehicle, wherein the workflow is based on a machine learning model generated using historical information relating to a plurality of historical inspections to determine probabilities of one or more parts of the vehicle being defective.


Claim 11 of the present application differs from the invention defined in claim 8 of the patent application in that claim 11 of the present application is broader in scope than that of claim 8 of the patent application, thus encompasses that of the patent application.

Present Application #17/249,769  Claim 15
U.S. Patent #10,949,672  Claim 15
A non-transitory computer-readable medium storing instructions, the instructions comprising: 
A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:

capture a video feed including one or more video frames depicting an object that is visible in a field of view of the device;
identify, based on receiving the video feed, the object or the one or more parts;
provide the one or more video frames to a machine learning model that identifies the object depicted in the one or more video frames and one or more parts of the object that are depicted in the one or more video frames;
determine, based on historical information relating to at least one part of the one or more parts, a probability of the at least one part being defective; generate, based on historical information, a model for generating a workflow; generate, based on determining the probability and generating the model, the workflow for the other device to visually inspect the one or more parts of the object; and
generate a workflow for visually inspecting the object based on another machine learning model generated using historical information relating to a plurality historical inspections to determine probabilities of the one or more parts of the object being defective, wherein the workflow includes a sequence of content items for visually inspecting the object using extended reality capabilities of the device; and
provide, to the other device, the workflow to permit the other device to visually inspect the object.
provide the workflow to permit the device to render the sequence of content items associated with the workflow using the extended reality capabilities of the device.


Claim 15 of the present application differs from the invention defined in claim 15 of the patent application in that claim 15 of the present application is broader in scope than that of claim 15 of the patent application, thus encompasses that of the patent application.

Present Application #17/249,769  Claim 16
U.S. Patent #10,949,672  Claim 15
The non-transitory computer-readable medium of claim 15, wherein
A non-transitory computer-readable medium storing instructions, the instructions comprising…
the workflow includes a sequence of content items for visually inspecting the object.
…wherein the workflow includes a sequence of content items for visually inspecting the object using extended reality capabilities of the device…


Present Application #17/249,769  Claim 17
U.S. Patent #10,949,672  Claim 16
The non-transitory computer-readable medium of claim 16, wherein
The non-transitory computer-readable medium of claim 15, wherein 

the sequence of content items includes a first set of content items to be rendered on the one or more parts of the object that are depicted in the one or more video frames,

wherein the first set of content items includes information related to one or more visually observable qualities of the one or more parts, and

wherein the sequence of content items includes a second set of content items to be rendered by the device based on feedback related to the one or more visually observable qualities of the one or more parts.


Present Application #17/249,769  Claim 18
U.S. Patent #10,949,672  Claim 16
The non-transitory computer-readable medium of claim 17, wherein
The non-transitory computer-readable medium of claim 15, wherein 

the sequence of content items includes a first set of content items to be rendered on the one or more parts of the object that are depicted in the one or more video frames,
the first set of content items includes information related to one or more visually observable qualities of the one or more parts.
wherein the first set of content items includes information related to one or more visually observable qualities of the one or more parts, and

wherein the sequence of content items includes a second set of content items to be rendered by the device based on feedback related to the one or more visually observable qualities of the one or more parts.


Present Application #17/249,769  Claim 19
U.S. Patent #10,949,672  Claim 16
The non-transitory computer-readable medium of claim 18, wherein
The non-transitory computer-readable medium of claim 15, wherein 

the sequence of content items includes a first set of content items to be rendered on the one or more parts of the object that are depicted in the one or more video frames,

wherein the first set of content items includes information related to one or more visually observable qualities of the one or more parts, and
the sequence of content items includes a second set of content items to be rendered by 



Present Application #17/249,769  Claim 20
U.S. Patent #10,949,672  Claim 17
The non-transitory computer-readable medium of claim 19, wherein
The non-transitory computer-readable medium of claim 16, wherein:
the first set of content items include a first prompt to examine the one or more visually observable qualities, and 
the first set of content items includes a first prompt to examine the one or more visually observable qualities of the one or more parts, and
wherein the second set of content items include a second prompt to examine a condition of a different part of the object based on feedback indicating that the one or more parts are in an acceptable operating condition.
the second set of content items to be rendered by the device includes a second prompt to examine a condition of a different part of the object based on the feedback including a response to the first prompt indicating that the one or more parts are in an acceptable operating condition.



Claims 1, 11, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 19 of U.S. Patent No. 10,607,084. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the tables below.

Present Application #17/249,769  
1
11
15
16
17
18
19
20
U.S. Patent #10,607,084
16
16
16
16
16
16
16
19


Present Application #17/249,769  Claim 1
U.S. Patent #10,607,084  Claim 16
A method, comprising:
A non-transitory computer-readable medium storing instructions, the instructions comprising:

one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receiving, by a device and from another device, a video feed including one or more 


provide the one or more video frames to a machine learning model that identifies the object depicted in the one or more video frames and one or more parts of the object that are depicted in the one or more video frames;
determining, by the device and based on historical information relating to at least one part of the one or more parts, a probability of the at least one part being defective; determining, by the device and based on determining the probability, a workflow for the other device to visually inspect the one or more parts of the object; and
generate a workflow for visually inspecting the object based on a machine learning model generated using historical information to determine probabilities of the one or more parts of the object being defective,

wherein the workflow includes a sequence of content items for visually inspecting the object using the extended reality capabilities of the device,

wherein the sequence of content items includes a first set of content items to be rendered on the one or more parts of the object that are depicted in the one or more video frames,

wherein the first set of content items includes information related to one or more visually observable qualities of the one or more parts, and 

wherein the sequence of content items includes a second set of content items to be rendered by the device based on feedback related to the one or more visually observable qualities of the one or more parts; and 
instructing, by the device and using the workflow, the other device to permit the other device to visually inspect the object.
provide the workflow to permit the device to render the first set of content items and/or the second set of content items.


Claim 1 of the present application differs from the invention defined in claim 16 of the patent application in that claim 1 of the present application is broader in scope than that of claim 16 of the patent application, thus encompasses that of the patent application.  Additionally, claim 1 of the present application is directed to “a method” for performing the steps outlined, where claim 

Present Application #17/249,769  Claim 11
U.S. Patent #10,607,084  Claim 16
A device, comprising: one or more memories;
A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more processors coupled to the one or more memories, configured to:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive, from another device, a video feed including one or more video frames depicting an object and one or more parts of the object; 
receive a video feed including one or more video frames depicting an object that is visible in a field of view of a device having extended reality capabilities;
identify, based on receiving the video feed, the object or the one or more parts;
provide the one or more video frames to a machine learning model that identifies the object depicted in the one or more video frames and one or more parts of the object that are depicted in the one or more video frames;
determine, based on historical information relating to at least one part of the one or more parts, a probability of the at least one part being defective; generate, using a machine learning model and based on determining the probability, a workflow for the other device to visually inspect the one or more parts of the object; and 
generate a workflow for visually inspecting the object based on a machine learning model generated using historical information to determine probabilities of the one or more parts of the object being defective,

wherein the workflow includes a sequence of content items for visually inspecting the object using the extended reality capabilities of the device,

wherein the sequence of content items includes a first set of content items to be rendered on the one or more parts of the object that are depicted in the one or more video frames,

wherein the first set of content items includes information related to one or more visually observable qualities of the one or more parts, and 

wherein the sequence of content items includes a second set of content items to be 

provide the workflow to permit the device to render the first set of content items and/or the second set of content items.


Claim 11 of the present application differs from the invention defined in claim 16 of the patent application in that claim 11 of the present application is broader in scope than that of claim 16 of the patent application, thus encompasses that of the patent application.  Additionally, claim 11 of the present application is directed to “a device” for performing the steps outlined, where claim 16 of the present application is directed to “a non-transitory computer readable medium” for performing similar steps of the method as outlined. 

Present Application #17/249,769  Claim 15
U.S. Patent #10,607,084  Claim 16
A non-transitory computer-readable medium storing instructions, the instructions comprising: 
A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive, from another device, a video feed including one or more video frames depicting an object and one or more parts of the object;
receive a video feed including one or more video frames depicting an object that is visible in a field of view of a device having extended reality capabilities;
identify, based on receiving the video feed, the object or the one or more parts;
provide the one or more video frames to a machine learning model that identifies the object depicted in the one or more video frames and one or more parts of the object that are depicted in the one or more video frames;
determine, based on historical information relating to at least one part of the one or more parts, a probability of the at least one part being defective; generate, based on historical information, a model for generating a workflow; generate, based on determining the probability and generating the model, the 


wherein the workflow includes a sequence of content items for visually inspecting the object using the extended reality capabilities of the device,

wherein the sequence of content items includes a first set of content items to be rendered on the one or more parts of the object that are depicted in the one or more video frames,

wherein the first set of content items includes information related to one or more visually observable qualities of the one or more parts, and 

wherein the sequence of content items includes a second set of content items to be rendered by the device based on feedback related to the one or more visually observable qualities of the one or more parts; and 
provide, to the other device, the workflow to permit the other device to visually inspect the object.
provide the workflow to permit the device to render the first set of content items and/or the second set of content items.


Claim 15 of the present application differs from the invention defined in claim 16 of the patent application in that claim 15 of the present application is broader in scope than that of claim 16 of the patent application, thus encompasses that of the patent application.  

Present Application #17/249,769  Claim 16
U.S. Patent #10,607,084  Claim 16
The non-transitory computer-readable medium of claim 15, wherein
A non-transitory computer-readable medium storing instructions, the instructions comprising…
the workflow includes a sequence of content items for visually inspecting the object.
…wherein the workflow includes a sequence of content items for visually inspecting the object using the extended reality capabilities of the device…


Present Application #17/249,769  Claim 17
U.S. Patent #10,607,084  Claim 16

A non-transitory computer-readable medium storing instructions, the instructions comprising…
the sequence of content items includes a first set of content items to be rendered on the one or more parts.
…wherein the sequence of content items includes a first set of content items to be rendered on the one or more parts of the object that are depicted in the one or more video frames…


Present Application #17/249,769  Claim 18
U.S. Patent #10,607,084  Claim 16
The non-transitory computer-readable medium of claim 17, wherein
A non-transitory computer-readable medium storing instructions, the instructions comprising…
the first set of content items includes information related to one or more visually observable qualities of the one or more parts.
…wherein the first set of content items includes information related to one or more visually observable qualities of the one or more parts…


Present Application #17/249,769  Claim 19
U.S. Patent #10,607,084  Claim 16
The non-transitory computer-readable medium of claim 18, wherein
A non-transitory computer-readable medium storing instructions, the instructions comprising…
the sequence of content items includes a second set of content items to be rendered by the device based on feedback related to the one or more visually observable qualities.
…wherein the sequence of content items includes a second set of content items to be rendered by the device based on feedback related to the one or more visually observable qualities of the one or more parts… 


Present Application #17/249,769  Claim 20
U.S. Patent #10,607,084  Claim 19
The non-transitory computer-readable medium of claim 19, wherein
The non-transitory computer-readable medium of claim 16, wherein:
the first set of content items include a first prompt to examine the one or more visually observable qualities, and 
the first set of content items includes a first prompt to examine the one or more visually observable qualities of the one or more parts, and
wherein the second set of content items include a second prompt to examine a condition of a different part of the object based on feedback indicating that the one or more parts are in an acceptable operating condition.
the second set of content items to be rendered by the device includes a second prompt to examine a condition of a different part of the object based on the feedback including a response to the first prompt indicating that the one or more parts are in an acceptable operating condition.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, “…receiving, by a device and from another device…identifying, by the device…determining, by the device…determining, by the device…a workflow for the other device…instructing, by the device…the other device to permit the other device to visually inspect the object….” where the claim fails to properly distinguish each of the “devices” where the latter “the device” and “the other device” is unclear as to which of a “device” or “another device” is being referred.  It is suggested to the devices, e.g. “a device” and “another/other device,” as “a first device” and “a second device,” respectively.
Independent claims 11 and 15 similarly recite, “a device…receive, from another device…generate…a workflow for the other device…provide, to the other device, the workflow to permit the other device to visually inspect the object….” where the claims fail to properly distinguish each of the “devices” where “the other device” is unclear as to which of a “device” or “another device” is being referred.  It is suggested to the devices, e.g. “a device” and “another/other device” as “a first device” and “a second device,” respectively.
the device” where claim 2 depends upon independent claim 1 which refers to “a device…another device…the device…the other device” where the claim fails to properly distinguish each of the “devices” where it is unclear as to which of a “device” or “another/other device” is being referred.
Dependent claims 2-10 are rejected for depending upon rejected independent claim 1; dependent claims 12-14 are rejected for depending upon rejected independent claim 11; dependent claims 16-20 are rejected for depending upon rejected independent claim 15.
NOTE: For prior art purposes, it is considered “a device” or “the device” refers to a first device, and “another device” or “the other device” is referred to a second device.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez, Jr. et al. (US 2020/0143333) in view of Nelson et al. (US 10,949,814).

Figure 2), comprising: receiving, by a device (Figure 1, server computer 128 with external data source(s) 160) and from another device (Figure 1, user device 112, where [0016] notes user device may include a smart phone, tablet, or other mobile device), a video feed including one or more video frames (e.g. image or live video) depicting an object (Figure 1, vehicle 120, where [0017] notes vehicle may include a car, truck, or other vehicle) and one or more parts of the object (Figure 1, assemblies 124 and/or parts 126 of vehicle 120)([0023] notes the image/live video captured (in step 208) by camera 104 is transmitted to server computer 128); identifying, by the device and based on receiving the video feed, the object or the one or more parts (Figure 2, step 212 notes identifying vehicle, where [0023] notes the image/live video captured (in step 208) by camera 104 is transmitted to server computer 128, where text recognition can be used to determine the state and of registration and the alphanumeric license plate code, which in turn can be used to lookup the vehicle 120 identifying information, e.g. the license plate code can be used to access an external data source 160 in the form of a database of registered vehicles for the state registration, the license plate code is sent to an external data source, e.g. maintained by a third party, that returns the vehicle’s VIN number, and from the VIN, identifying information, such as the vehicle’s year, make, model, engine, and optional equipment 504 can be decoded (see Figure 5)); determining, by the device (e.g. server computer 128 with external data source(s) 160), a workflow (e.g. inspection procedures as a sequence of steps) for the other device (e.g. user device 112) to visually inspect the one or more parts of the object (e.g. assemblies 124 and/or parts 126 of vehicle 120)(Figure 2, step 230 notes displaying available options, where available options include, at step 226, selecting “inspection,” at step 244, selecting “lookup,” at step 264 selecting “repair,” and at step 272, selecting “home,” where selecting “inspection” option at step 226 illustrates providing further instructions, e.g. sequence of steps for inspecting the vehicle (inspection procedures), e.g. see Figures 10-13 where the sequence of steps for inspecting the vehicle include “Inspect brake rotor” (Figure 11), “Inspect brake pads” (Figure 12), “Inspect strut” (Figure 13), [0025] notes presenting a services selection page to the user device 112, which includes a window in which an image obtained by camera 104 is displayed, and a menu or set of radio buttons from which a particular option may be selected, including a selection to inspect the vehicle (see Figure 9)); and instructing, by the device (e.g. server computer 128 with external data source(s) 160) and using the workflow (e.g. inspection procedures as a sequence of steps), the other device (e.g. user device 112) to permit the other device to visually inspect the object (e.g. vehicle 120)(Figure 10 illustrates and [0026] notes in response to receiving a selection to “inspection” service by the user, an inspection screen 1004 is generated and presented to the user device 112 with one or more indicators or icons 1008 over the image or live view of the identified assembly of the vehicle that associated with inspection procedures; Figures 10-13 illustrate and [0027] notes in response to selecting an icon 1008 associated with a component of interest, an inspection information window or overlay 1104 that includes the name or other identification of the part, and information pertinent to an inspection of the selected component, can be presented in an inspection information portion 1108 of the display 108 of the user device 112, the inspection information window 1104 further to guide a mechanic in inspection procedures related to a selected component and can present parameters or specifications related to the inspection).

Gonzalez, Jr. et al. differ from the invention defined in claim 1 in that Gonzalez, Jr. et al. do not disclose “determining, by the device and based on historical information relating to at least one 

Nelson et al. also disclose a method, comprising: receiving, by a device (Figure 2 illustrates image processing system 10) and from another device (e.g. external device to the image processing system 10), a video feed including one or more video frames (Figure 2, images 25a thru 25b) depicting an object (e.g. vehicle, such as a damaged vehicle) and one or more parts of the object (e.g. one or more parts of the vehicle, such as parts 28)(Figure 2 illustrates and column 7, lines 11-15 notes image processing system processes images of a damaged vehicle to determine parts that are associated with repairing the vehicle, column 7, lines 40-44 notes obtaining one or more images 25a thru 25n of a damaged vehicle via its input interface module 18, column 8, lines 6-12 notes images 25 may be of a bitmap or vector format; Figure 3, step 310 notes obtaining a plurality of images of a damaged vehicle); identifying, by the device (image processing system 10) and based on receiving the video feed (e.g. one or more images 25a thru 25n), the object (e.g. vehicle, such as a damaged vehicle) or the one or more parts (e.g. one or more parts of the vehicle, such as parts 28)(column 7, lines 40-51 notes obtaining one or more images 25a thru 25n of a damaged vehicle via its input interface module 18 and providing the images 25a thru 25n to the parts prediction engine 12 of the image processing system 10, the parts prediction engine 12 processes the images 25a thru 25n to extract or determine image attributes, and provides the extracted or determined attributes as inputs into a parts prediction model 30, the parts prediction model 30 operates on the attributes of images 25a thru 25n to thereby determine an initial set of parts 28 that are associated with repairing the damaged vehicle, e.g. parts to be replaced/repaired; Figure 3, step 320 notes performing image processing of the plurality of images to determine a set of attributes); determining, by the device (e.g. image processing system 10) and based on historical information (e.g. Figure 2, historical data 32) relating to at least one part of the one or more parts (e.g. one or more parts of the vehicle, such as parts 28), a probability of the at least one part being defective (column 9, lines 25 thru column 11, lines 4 notes parts prediction model 30 may have been generated a priori  based on one or more data analysis techniques including some combination performed on historical data 32, where the historical data 32 may be related to repairing damaged vehicles stored in a data storage and may include various images and/or data that is input into the parts prediction model 30 to determine or predict the set of needed parts for the damaged vehicle, the parts prediction model 30 may further generate one or more respective confidence levels or scores for one or more parts 28, where the one or more respective confidence levels or scores may be indicative of a likelihood of the part being associated with repairing the vehicle, a likelihood of the part being replaces in order to repair the vehicle, and/or a likelihood of the part being repaired in order to repair the vehicle; Figure 3, step 330 notes predicting an initial set of globally identified parts based on image attributes); determining, by the device (e.g. image processing system 10) and based on determining the probability (e.g. likelihood of the part being associated with repairing the vehicle, a likelihood of the part being replaces in order to repair the vehicle, and/or a likelihood of the part being repaired in order to repair the vehicle), a workflow (e.g. set of repairs 38, such as labor operations) for the other device (e.g. external device to the image processing system 10) to visually inspect the one or more parts of the object (e.g. one or more parts of the vehicle, such as parts 28)(column 11, lines 32 thru column 12, lines 10 notes the estimate generation engine 15 of the image processing system 10 obtains the initially predicted set of parts 28 and utilizes a context mapping module 35 to generate or output a jurisdictionally-based set of repairs 38 that are determined or predicted to be needed to repair the damaged vehicle, the set of repairs 38 including materials, labor operations, estimated time intervals, estimated costs, etc., Figure 3, step 340 notes transforming the initial set of globally-identified parts into a jurisdictionally-based set of repairs predicted to be needed to repair the damaged vehicle); and instructing, by the device (e.g. image processing system 10) and using the workflow (e.g. set of repairs 38, such as labor operations), the other device (e.g. external device to the image processing system 10) to permit the other device (e.g. external device to the image processing system 10, such as user interface 22 and/or one or more different applications and/or systems 45a thru 45m) to visually inspect the object (e.g. vehicle, such as a damaged vehicle)(Figure 2 illustrates and column 16, lines 33-47 notes the image processing system 10 providing an indication of the jurisdictionally-based set of repairs 38 to one or more recipients, such as user interface 22 and/or one or more different applications and/or systems 45a thru 45m; Figure 3, step 350 notes providing indication of jurisdictionally-based set of repairs to one or more recipients, e.g. in a draft vehicle repair estimate).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gonzalez, Jr., et al.’s system and method of inspecting a vehicle with Nelson et al.’s method of determining probability of one or more defective parts of a vehicle to extend the functionalities and capabilities of the system, thus enhancing the performance of the system.

As to claim 2, Gonzalez, Jr. et al. modified with Nelson et al. disclose identifying the one or more parts comprises: providing, from the device (Gonzalez, Jr., server computer 128 with external data source(s) 160; modified with Nelson, image processing system 10) and to a modified with Nelson, parts prediction model 30 as a machine learning model) that identifies the at least one of the object (Gonzalez, Jr., vehicle 120; modified with Nelson, vehicle, such as a damaged vehicle) or the one or more parts (Gonzalez, Jr., assemblies 124 and/or parts 126 of vehicle 120; modified with Nelson, e.g. one or more parts of the vehicle, such as parts 28), the one or more video frames (Gonzalez, Jr., image or live video; modified with Nelson, images 25a thru 25n)(column 9, lines 4-41 notes parts prediction model 30 operates on the image attribute data indicative of the contents/types and locations of damages to the vehicle by utilizing one or more analytics techniques such as machine learning algorithms).

As to claim 3, Gonzalez, Jr. et al. modified with Nelson et al. disclose the historical information (modified with Nelson, historical data 32) relates to one or more of: one or more historical inspections, an outcome of the one or more historical inspections, or information from one or more vehicle history reports (column 9, lines 49 thru column 10, lines 51 notes historical data 32 may include various images/data such as historical images, vehicle cost repair data, repair time data, re-inspection data, insurance claim data, telematics data, vehicle build sheets, diagnostic trouble codes, environmental data, universal parts registry, registry of labor costs, registry of repair time for various types of damages and/or previous repairs to vehicles). 

As to claim 4, Gonzalez, Jr. et al. modified with Nelson et al. disclose identifying, based on the historical information (modified with Nelson, historical data 32), a characteristic (modified with Nelson, e.g. attributes), of the at least one part (Gonzalez, Jr., assemblies 124 and/or parts 126 of vehicle 120; modified with Nelson, e.g. one or more parts of the vehicle, such as parts 28), associated with the probability, wherein the determining the probability is based on the modified with Nelson, e.g. attributes)(modified with Nelson,  column 10, lines 52 thru column 11, lines 4 notes receiving input parameters to the parts prediction model 30 (e.g. image attribute data indicative of damage types/contents and locations), the parts prediction model 30 may further generate one or more respective confidence levels or scores for one or more parts 28, where the one or more respective confidence levels or scores may be indicative of a likelihood of the part being associated with repairing the vehicle, a likelihood of the part being replaces in order to repair the vehicle, and/or a likelihood of the part being repaired in order to repair the vehicle).

As to claim 5, Gonzalez, Jr. et al. modified with Nelson et al. disclose determining, based on the historical information (modified with Nelson, historical data 32), an order for inspecting the one or more parts (Gonzalez, Jr., assemblies 124 and/or parts 126 of vehicle 120; modified with Nelson, e.g. one or more parts of the vehicle, such as parts 28), wherein the determining the workflow (Gonzalez, Jr., e.g. inspection procedures as a sequence of steps; modified with Nelson, e.g. set of repairs 38, such as labor operations) is based on the determining the order (modified with Nelson, column 11, lines 32 thru column 12, lines 10 notes the estimate generation engine 15 of the image processing system 10 obtains the initially predicted set of parts 28 and utilizes a context mapping module 35 to generate or output a jurisdictionally-based set of repairs 38 that are determined or predicted to be needed to repair the damaged vehicle, the set of repairs 38 including materials, labor operations, estimated time intervals, estimated costs, etc.).

Gonzalez, Jr., assemblies 124 and/or parts 126 of vehicle 120; modified with Nelson, e.g. one or more parts of the vehicle, such as parts 28) is based on a probability of each part, of the one or more parts (Gonzalez, Jr., assemblies 124 and/or parts 126 of vehicle 120; modified with Nelson, e.g. one or more parts of the vehicle, such as parts 28), being defective (modified with Nelson, column 11, lines 32 thru column 12, lines 10 notes the estimate generation engine 15 of the image processing system 10 obtains the initially predicted set of parts 28 and utilizes a context mapping module 35 to generate or output a jurisdictionally-based set of repairs 38 that are determined or predicted to be needed to repair the damaged vehicle, the set of repairs 38 including materials, labor operations, estimated time intervals, estimated costs, etc.).

As to claim 7, Gonzalez, Jr. et al. modified with Nelson et al. disclose generating, based on historical information (modified with Nelson, historical data 32), a model (modified with Nelson, parts prediction model 30) for determining the workflow (Gonzalez, Jr., e.g. inspection procedures as a sequence of steps; modified with Nelson, e.g. set of repairs 38, such as labor operations), wherein determining the workflow (Gonzalez, Jr., e.g. inspection procedures as a sequence of steps; modified with Nelson, e.g. set of repairs 38, such as labor operations) is based on generating the model (modified with Nelson, parts prediction model 30)(modified with Nelson, column 9, lines 25-48 notes parts predication model 30 may have been generated a priori based on one or more data analysis techniques, where historical data 32 may utilized to generate and train the parts prediction model 30).

modified with Nelson, historical data 32), the model (modified with Nelson, parts prediction model 30)(modified with Nelson, column 9, lines 25 thru column 10, lines 38 notes parts predication model 30 may have been generated a priori based on one or more data analysis techniques, where historical data 32 may utilized to generate and train the parts prediction model 30).

As to claim 9, Gonzalez, Jr. et al. modified with Nelson et al. disclose the model (modified with Nelson, parts prediction model 30) is a machine learning model (modified with Nelson, column 9, lines 25-48 notes parts predication model 30 may have been generated a priori based on one or more data analysis techniques, such as one or more machine learning algorithms). 

As to claim 10, Gonzalez, Jr. et al. modified with Nelson et al. disclose determining the workflow (Gonzalez, Jr., e.g. inspection procedures as a sequence of steps; modified with Nelson, e.g. set of repairs 38, such as labor operations) is based on determining that the probability satisfies a threshold (modified with Nelson, column 10, lines 52 thru column 11, lines 4 notes the parts prediction model 30 may further generate one or more respective confidence levels or scores for one or more parts 28, where the one or more respective confidence levels or scores may be indicative of a likelihood of the part being associated with repairing the vehicle, a likelihood of the part being replaces in order to repair the vehicle, and/or a likelihood of the part being repaired in order to repair the vehicle).

Gonzalez, Jr., Figure 1, server computer 128 with external data source(s) 160; modified with Nelson, Figure 2, image processing system 10), comprising: one or more memories (Gonzalez, Jr., Figure 1, server computer 128 comprising memory 140 and data storage 144; modified with Nelson, Figure 2, historical database 32, part database 37, jurisdictional requirements database 40); and one or more processors coupled to the one or more memories (Gonzalez, Jr., Figure 1, server computer 128 comprising processor 136; modified with Nelson, parts prediction engine 12 and estimate generation engine 15), configured to perform the method as outlined in claim 1, 2, and 7-9.  See the rejection and notes regarding claims 1, 2, and 7-9 above.

As to claim 12, Gonzalez, Jr. et al. modified with Nelson et al. disclose the one or more processors are further configured to: classify, based on determining the probability and using a scoring system (modified with Nelson, e.g. confidence levels or scores), the at least one part as defective (modified with Nelson, column 10, lines 52 thru column 11, lines 4 notes the parts prediction model 30 may further generate one or more respective confidence levels or scores for one or more parts 28, where the one or more respective confidence levels or scores may be indicative of a likelihood of the part being associated with repairing the vehicle, a likelihood of the part being replaces in order to repair the vehicle, and/or a likelihood of the part being repaired in order to repair the vehicle).

As to claim 13, Gonzalez, Jr. et al. modified with Nelson et al. disclose the one or more processors are further configured to: determine, based on historical repair data of the historical modified with Nelson, historical data 32), a cost associated with repairing or replacing the at least one part (Gonzalez, Jr., assemblies 124 and/or parts 126 of vehicle 120; modified with Nelson, e.g. one or more parts of the vehicle, such as parts 28)(modified with Nelson, column 9, lines 49 thru column 10, lines 51 notes historical data 32 may include various images/data such as historical images, vehicle cost repair data, repair time data, re-inspection data, insurance claim data, telematics data, vehicle build sheets, diagnostic trouble codes, environmental data, universal parts registry, registry of labor costs, registry of repair time for various types of damages and/or previous repairs to vehicles).

As to claim 14, Gonzalez, Jr. et al. modified with Nelson et al. disclose the one or more processors are further configured to: generate, based on determining the probability and determining the cost, a score (modified with Nelson, e.g. confidence levels or scores) associated with the at least one part being defective (modified with Nelson, column 10, lines 52 thru column 11, lines 4 notes the parts prediction model 30 may further generate one or more respective confidence levels or scores for one or more parts 28, where the one or more respective confidence levels or scores may be indicative of a likelihood of the part being associated with repairing the vehicle, a likelihood of the part being replaces in order to repair the vehicle, and/or a likelihood of the part being repaired in order to repair the vehicle).

Claim 15 is similar in scope to claims 1, 2, and 7-9 above, and is therefore rejected under similar rationale, where Gonzalez, Jr. et al. modified with Nelson et al. disclose a non-transitory computer-readable medium storing instructions (Gonzalez, Jr., Figure 1, server computer 128 comprising memory 140 and data storage 144; modified with Nelson, Figure 2, historical database 32, part database 37, jurisdictional requirements database 40), the instructions comprising: one or more instructions that, when executed by one or more processors (Gonzalez, Jr., Figure 1, server computer 128 comprising processor 136; modified with Nelson, parts prediction engine 12 and estimate generation engine 15) of a device (Gonzalez, Jr., Figure 1, server computer 128 with external data source(s) 160; modified with Nelson, Figure 2, image processing system 10), cause the one or more processors to perform the method as outlined in claims 1, 2, and 7-9.  See the rejection and notes regarding claims 1, 2, and 7-9 above.

As to claim 16, Gonzalez, Jr. et al. modified with Nelson et al. disclose the workflow (Gonzalez, Jr., e.g. inspection procedures as a sequence of steps; modified with Nelson, e.g. set of repairs 38, such as labor operations) includes a sequence of content items for visually inspecting the object (Gonzalez, Jr., vehicle 120; modified with Nelson, vehicle, such as a damaged vehicle)(Gonzalez, Jr., Figure 2, step 230 notes displaying available options, where available options include, at step 226, selecting “inspection,” at step 244, selecting “lookup,” at step 264 selecting “repair,” and at step 272, selecting “home,” where selecting “inspection” option at step 226 illustrates providing further instructions, e.g. sequence of steps for inspecting the vehicle (inspection procedures), e.g. see Figures 10-13 where the sequence of steps for inspecting the vehicle include “Inspect brake rotor” (Figure 11), “Inspect brake pads” (Figure 12), “Inspect strut” (Figure 13), [0025] notes presenting a services selection page to the user device 112, which includes a window in which an image obtained by camera 104 is displayed, and a menu or set of radio buttons from which a particular option may be selected, including a selection to inspect the vehicle (see Figure 9); modified with Nelson, column 11, lines 32 thru column 12, lines 10 notes the estimate generation engine 15 of the image processing system 10 obtains the initially predicted set of parts 28 and utilizes a context mapping module 35 to generate or output a jurisdictionally-based set of repairs 38 that are determined or predicted to be needed to repair the damaged vehicle, the set of repairs 38 including materials, labor operations, estimated time intervals, estimated costs, etc., Figure 3, step 340 notes transforming the initial set of globally-identified parts into a jurisdictionally-based set of repairs predicted to be needed to repair the damaged vehicle).

As to claim 17, Gonzalez, Jr. et al. modified with Nelson et al. disclose the sequence of content items includes a first set of content items to be rendered on the one or more parts (Gonzalez, Jr., assemblies 124 and/or parts 126 of vehicle 120; modified with Nelson, e.g. one or more parts of the vehicle, such as parts 28)(Gonzalez, Jr., Figure 2, step 230 notes displaying available options, where available options include, at step 226, selecting “inspection,” at step 244, selecting “lookup,” at step 264 selecting “repair,” and at step 272, selecting “home,” where selecting “inspection” option at step 226 illustrates providing further instructions, e.g. sequence of steps for inspecting the vehicle (inspection procedures), e.g. see Figures 10-13 where the sequence of steps for inspecting the vehicle include “Inspect brake rotor” (Figure 11), “Inspect brake pads” (Figure 12), “Inspect strut” (Figure 13), [0025] notes presenting a services selection page to the user device 112, which includes a window in which an image obtained by camera 104 is displayed, and a menu or set of radio buttons from which a particular option may be selected, including a selection to inspect the vehicle (see Figure 9); modified with Nelson, column 11, lines 32 thru column 12, lines 10 notes the estimate generation engine 15 of the image processing system 10 obtains the initially predicted set of parts 28 and utilizes a context mapping module 35 to generate or output a jurisdictionally-based set of repairs 38 that are determined or predicted to be needed to repair the damaged vehicle, the set of repairs 38 including materials, labor operations, estimated time intervals, estimated costs, etc., Figure 3, step 340 notes transforming the initial set of globally-identified parts into a jurisdictionally-based set of repairs predicted to be needed to repair the damaged vehicle).

As to claim 18, Gonzalez, Jr. et al. modified with Nelson et al. disclose the first set of content items includes information related to one or more visually observable qualities of the one or more parts (Gonzalez, Jr., assemblies 124 and/or parts 126 of vehicle 120; modified with Nelson, e.g. one or more parts of the vehicle, such as parts 28)(Gonzalez, Jr., Figures 11-13 illustrates providing user with the option to rate the quality of the one or more parts inspected as “Good,” “Suggested,” “Required,” or “Not-Inspected”).

As to claim 19, Gonzalez, Jr. et al. modified with Nelson et al. disclose the sequence of content items includes a second set of content items to be rendered by the device based on feedback related to the one or more visually observable qualities (Gonzalez, Jr., Figures 18 and 19 illustrates after user provides input, feedback regarding inspection of the one or more parts is further provided, e.g. “Remove/Replace”).

As to claim 20, Gonzalez, Jr. et al. modified with Nelson et al. disclose the first set of content items include a first prompt to examine the one or more visually observable qualities (Gonzalez, Jr., Figures 10-13 illustrates providing user with instructions to inspect the one or more parts, e.g. “Inspect brake rotor” (Figure 11), “Inspect brake pads” (Figure 12), “Inspect strut” (Figure 13)), and wherein the second set of content items include a second prompt to examine a Gonzalez, Jr., assemblies 124 and/or parts 126 of vehicle 120; modified with Nelson, e.g. one or more parts of the vehicle, such as parts 28) of the object (Gonzalez, Jr., vehicle 120; modified with Nelson, vehicle, such as a damaged vehicle) based on feedback indicating that the one or more parts (Gonzalez, Jr., assemblies 124 and/or parts 126 of vehicle 120; modified with Nelson, e.g. one or more parts of the vehicle, such as parts 28) are in an acceptable operating condition (Gonzalez, Jr., Figures 11-13 illustrates providing user with option to rate the quality of the one or more parts inspected as “Good,” “Suggested,” “Required,” or “Not-Inspected,” Figures 18 and 19 illustrates after user provides input, feedback regarding inspection of the one or more parts is further provided, e.g. “Remove/Replace”). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keene (US 2019/0355111) disclose a system and method including an extended reality inspection system for inspecting a target, e.g. a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612